Title: To George Washington from William Jackson, 18 June 1782
From: Jackson, William
To: Washington, George


                  
                     Sir,
                     War Office June 18th
                     1782
                  
                  Doctor Cleland Surgeon to the 33rd British regiment has obtained
                     General Weedon’s permission to pass by land to Your Excellency’s Head Quarters
                     with Mrs Cleland two servants, a carriage, and four horses—His presence it
                     seems is no longer necessary with the British prisoners, as the Hospital to
                     which he belonged has been broke up.
                  I have intimated to him that I do not suppose he will be
                     permitted to take his horses to New York. I have the honor to be, with profound
                     respect, Your Excellency’s most obedient servant
                  
                     W. Jackson
                     Assistt Secy at War.
                     
                  
               